   Case 3:19-cv-01736-S Document 23 Filed 01/02/20        Page 1 of 2 PageID 64



                   UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS

                                         )
EDDIE ESKRIDGE,                          )
                                         ) Case No.: 3:19-cv-01736-S
             Plaintiff.                  )
                                         )
      v.                                 )
                                         )
SYNCHRONY BANK f/k/a                     )
CAPITAL RETAIL BANK,                     )
                                         )
                Defendant.               )

                          NOTICE OF SETTLEMENT

TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

reached settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: January 2, 2020                 By: /s/ Amy L. B. Ginsburg
                                         Amy L. B. Ginsburg, Esquire
                                         Kimmel & Silverman, P.C.
                                         30 E. Butler Pike
                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: aginsburg@creditlaw.com
   Case 3:19-cv-01736-S Document 23 Filed 01/02/20     Page 2 of 2 PageID 65



                         CERTIFICATE OF SERVICE

            I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and

correct copy of the Notice of Settlement in the above-captioned matter, upon the

following via CM/ECF system:

                                 Steve Smith, Esquire
                                   Reed Smith LLP
                         2501 North Harwood Street, Suite 1700
                                   Dallas, TX 75201
                              stevesmith@reedsmith.com
                                Attorney for Defendant




Dated: January 2, 2020               By: /s/ Amy L. B. Ginsburg
                                       Amy L. B. Ginsburg, Esquire
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
                                       Ambler, PA 19002
                                       Phone: (215) 540-8888
                                       Fax: (877) 788-2864
                                       Email: aginsburg@creditlaw.com
